Reversed and Remanded and Memorandum Opinion filed February 19, 2004








Reversed and Remanded and Memorandum Opinion filed
February 19, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01404-CV
____________
 
CITY OF MONTGOMERY, TEXAS, Appellant
 
V.
 
DENNIS DEPAUL,
Appellee
 

 
On Appeal from the
56th District Court
Galveston
County, Texas
Trial Court Cause
No. 03CV0025
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 14, 2003.
On February 11, 2004, the parties filed an amended agreed
motion to set aside the trial court=s judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in
accordance with the parties= settlement agreement. 
See Tex. R. App. P. 42.1.  The motion is granted.




Accordingly, the judgment is reversed without regard to the
merits and the cause is remanded to the trial court for rendition of judgment
in accordance with the parties= agreement.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 19, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.